Title: To Thomas Jefferson from John George Jackson, 9 October 1808
From: Jackson, John George
To: Jefferson, Thomas


                  
                     Sir. 
                     Charlestown Jefferson CountyOctober 9th 1808—
                  
                  On my arrival at Winchester a few days since, I met with a number of influential Republicans who deprecated the influence of a story in circulation there, calculated to do much mischief: which the high respect I feel for your person, & the interest I take in the measures of the administration have determined me to communicate to you—Doctor Orr a respectable Republican heard Mr. Henry S Turner state that he heard Mr. Smith Sec. of the Navy declare at a public table in Martinsburg, “that the embargo was a measure supported & recommended by your self and Mr. Madison, in opposition to the opinions of all the other members of the Cabinet”—The fact itself if true, proves nothing honorable to them; or disadvantageous to you: but the inference drawn from it by the Federalists, & warranted by the public avowal of Mr Smith to a mixed company is, that inasmuch as himself, & other members of the Cabinet; friends of the administration, & zealous republicans; hesitate not to declare that they believe the measure improper, & opposed it—some other course, less oppressive to the people; & consistent with national honor, might have been pursued—that the object was to excite an unjust prejudice against England by attributing principally to that nation, the injuries produced by the folly & wickedness of this—You Sir can readily perceive the influence of such reasoning, supported by so high an authority, upon a people depending upon Commerce for the sale of their vast surplus produce If indeed Mr. Smith has said so, I lament the indiscretion, if it deserves so mild a name. If he has not, it is due to him that the fact should be explained, or contradicted—
                  With sentiments of sincerest respect & friendship I am your Mo. obt. Servt.
                  
                     J G Jackson 
                     
                  
               